Title: 14th.
From: Adams, John Quincy
To: 


       Dined at Dr. Franklin’s with a great deal of Company, among the rest Dr. Jeffries who lately cross’d with Mr. Blanchard, from Dover to Calais. He is a small man: has not an agreeable address, but seems to be very sensible: he related his voyage: in which his intrepidity had well nigh been fatal to him: the balloon descended he says, ¾ of a mile in 2. minutes: he and Mr. Blanchard were both of them obliged to throw almost all their cloaths in the water. At one time they were not more than 20 yards above the surface. Mr. B——g——m who decides upon all subjects in a more positive manner than I think he would if he was versed well in any, said it was impossible for a balloon to remain steady in one place; because said he, there is nothing to resist it: Messrs. Roberts in the account they gave of their last voyage in the air say that at one time for five minutes their balloon did not stir forward: they saw the shadow of it upon the ground, and were therefore sure of what they advanced: this was alledged but Mr. B——g——m said M: M: Roberts were fools: this was the shortest way by which he could prove the truth of his assertion.
      